Citation Nr: 0822282	
Decision Date: 07/07/08    Archive Date: 07/14/08

DOCKET NO.  03-30 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for herniated nucleus 
pulposus, lumbar spine, status post laminectomy with left 
sided strain.

2.  Entitlement to service connection for recurrent hernia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

S. Richmond, Associate Counsel


INTRODUCTION

The veteran had various periods of active duty as well as 
active duty for training, including from April 1968 to April 
1970, January 1973 to January 1977, and November 1985 to June 
1986.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied service connection for recurrent hernia and 
herniated nucleus pulposus status post lumbar laminectomy 
with left side strain.  In February 2007, the veteran 
testified before the undersigned Veterans Law Judge at a 
Board hearing at the RO.  A transcript of the hearing is of 
record.

The Board remanded this case for additional development in 
May 2007.  As the requested development has been 
accomplished, this case is properly before the Board.

In May 2007, the Board denied service connection for diabetes 
mellitus because the veteran did not have a present 
diagnosis, even though he had service in Vietnam.  The 
veteran has since submitted medical evidence of a present 
diagnosis of diabetes mellitus, and stated in June 2007 that 
he wanted this claim to be reopened.  This matter is referred 
to the RO.


FINDINGS OF FACT

1.  The record shows clear and unmistakable evidence that any 
pre-existing lumbar strain was not aggravated in service; the 
competent medical evidence further shows that there is no 
relationship between the present herniated nucleus pulposus, 
lumbar spine, status post laminectomy with left sided strain 
and any event in service.

2.  The competent medical evidence shows that the recurrent 
hernia is not related to service or any event therein; and 
the lumbar spine disability is not service-connected, so any 
secondary relationship between the recurrent hernia and the 
lumbar spine disability is rendered moot.


CONCLUSIONS OF LAW

1.  Herniated nucleus pulposus, lumbar spine, status post 
laminectomy with left sided strain was not incurred in or 
aggravated by service. 38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
3.102, 3.303, 3.304(b) (2007).

2.  A recurrent hernia was not incurred in or aggravated by 
service; nor is it proximately due to a service-connected 
disability. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.102, 3.303, 
3.310(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in July 2001.  The U.S. Court of Appeals for 
Veterans' Claims subsequently updated the notice requirements 
for service connection claims, and in March 2006 and June 
2007, the RO provided letters addressing all the information 
necessary to substantiate a service connection claim.  While 
these second notices were not provided prior to the initial 
adjudication, the claimant has had the opportunity to submit 
additional argument and evidence, and to meaningfully 
participate in the adjudication process.  The claims were 
subsequently readjudicated in a March 2008 supplemental 
statement of the case, following the provision of notice.  No 
fundamental unfairness is shown to the veteran as a result of 
the untimely notification.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his possession 
that pertains to the claims.  The letter did not note the 
information necessary to satisfy a secondary service 
connection claim (the veteran contends that his recurrent 
hernia is related to his lumbar spine disability).  As 
discussed below, however, the lumbar spine disability is not 
service-connected; so any claim based on a condition that is 
secondarily related to the lumbar spine fails as a matter of 
law.  Therefore, the notice error regarding the secondary 
service connection claim did not affect the essential 
fairness of the adjudication.  See Sanders v. Nicholson, 487 
F.3d 881, 889 (Fed. Cir. 2007).  The service connection claim 
for hernia on a direct basis is still an issue for 
consideration; and the veteran has received adequate notice 
for this claim.

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology of 
the disabilities, and afforded the veteran the opportunity to 
give testimony before the Board.  Although the veteran's 
representative argued in June 2008 that the February 2008 VA 
examiner did not give sufficient scientific basis to buttress 
his conclusions, the Board disagrees and finds that 
sufficient bases were, in fact, provided.  VA requested the 
veteran to submit any information he had regarding an on-the-
job injury in 1989, but the veteran did not respond.  The 
duty to assist "is not always a one-way street" and "[i]f 
a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence." Wood 
v. Derwinski, 1 Vet. App. 190 (1991), at 193.  Based on the 
above, the Board finds that reasonable efforts have been made 
to obtain all available evidence.  Moreover, there are no 
additional medical treatment records necessary to proceed to 
a decision in this case.

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

In seeking VA disability compensation, a veteran generally 
must establish that a current disability results from disease 
or injury incurred in or aggravated by service. 38 U.S.C.A §§ 
1110, 1131.  The term 'active military, naval, or air 
service' includes active duty, any period of active duty for 
training during which the individual concerned was disabled 
or died from a disease or injury incurred or aggravated in 
line of duty, and any period of inactive duty training during 
which the individual concerned was disabled or died from an 
injury incurred or aggravated in line of duty. 38 U.S.C.A. § 
101(24).   "Service connection" basically means that the 
facts, shown by the evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service. 38 C.F.R. § 3.303.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Lumbar spine

The veteran testified that his military occupational 
specialty (MOS) of paratrooper required him to carry a lot of 
weight, something like 120 pounds at a time.  He also 
indicated that he carried extreme weights on his back when 
his MOS was maintenance man.  He stated that he never broke 
any of his bones but on impact there were a lot sprains that 
went unnoticed or unchecked because of the pressure of not 
going on sick call.  He indicated that he just lived with the 
pain over the years but it had been getting worse, especially 
on the left side.  He mentioned a particular injury in 
Okinawa in 1975 or 1976 when he was in the Air Force, when he 
was pinned against the wall of an aircraft and twisted the 
left side of his leg.  He recalled that they looked at his 
leg but not his back and that he did not start getting 
treatment for his back until after service in 1989.

The record shows the presence of a current lumbar spine 
disability.  A January 1993 VA medical record shows diagnoses 
of status post recurrent lumbosacral sprain with 
radiculopathy and status post lumbar laminectomy for removal 
of herniated nucleus pulposus and control of above.  An 
August 2002 VA medical record shows an assessment of low back 
pain status post L3-4-5 fusion in 1991.  A December 2003 VA 
x-ray examination report shows an impression of post-surgical 
changes due to bilateral bony fusion of L4, L5, and S1 
levels; and degenerative bone spurring.  VA medical records 
dated from 2004 to 2008 show continued symptomatology of a 
lumbar spine disability.

The service medical records for the veteran's period of 
service between April 1968 to April 1970 and January 1973 to 
January 1977 are negative.  The veteran's MOS for his first 
period of service in the Army was Engine and Powertrain 
Repairman; his MOS for his second period of service, which 
was in the Air Force, was Air Cargo Specialist.

After the January 1977 discharge from the Air Force, a 
February 1985 letter from a private physician notes that the 
veteran was examined by him in January 1983 for fitness for 
civil service employment.  The veteran at that time gave no 
history of previous musculoskeletal disorders, which would 
have prevented his normal working effort.  The veteran 
returned to the office in August 1983, however, and stated 
that two days earlier he had lifted a core sample weighing 
approximately 30 to 40 pounds and felt immediate pain and 
heard a popping sound.  Physical examination that day 
revealed significant muscle spasms in the lumbosacral 
musculature with pain radiating into the inguinal region.  In 
September 1983, the veteran was again evaluated and the 
physician's impression was acute lumbosacral strain, which 
had resolved.  In February 1985, the veteran was seen again 
and physical examination revealed muscle spasms in the left 
paravertebral musculature with some tenderness to palpation.  
The physician's impression was that the veteran was 
experiencing left-sided lumbar somatic dysfunction secondary 
to his previous lumbosacral strain in 1983.  A July 1984 x-
ray examination report shows partial sacralization of L5 with 
pseudoarthrosis bilaterally at this level.

The veteran re-entered the Air Force in November 1985.  His 
MOS continued to be Air Cargo Specialist.  Personnel records 
show that his duties involved loading and unloading cargo, 
operating materials handling equipment, securing cargo in the 
aircraft, and processing and loading passengers and baggage 
aboard aircraft.  The service medical records do not show any 
treatment for the back during this period of service.

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  38 
U.S.C.A. §§ 1111, 1131, 1132; 38 C.F.R. § 3.304(b).  VA's 
General Counsel held that to rebut the presumption of sound 
condition under 38 U.S.C. § 1111, VA must show by clear and 
unmistakable evidence (1) that the disease or injury existed 
prior to service and (2) that the disease or injury was not 
aggravated by service.  

The entrance examination report for the veteran's period of 
service from November 1985 to June 1986 was negative for any 
pre-existing lumbar spine disability or injury.  As noted, 
however, the February 1985 private medical record shows a 
pre-existing lumbar strain in January 1983.  This was found 
to have resolved by September 1983, but in February 1985, the 
veteran reportedly had left-sided lumbar somatic dysfunction 
secondary to his previous lumbosacral strain in 1983; and the 
July 1984 x-ray examination report showed bilateral 
pseudoarthrosis and partial sacralization of L5.  

A VA examiner was asked in February 2008 to provide an 
opinion as to whether any pre-existing back disability 
underwent a permanent increase in severity during service.  
The examiner responded that the 1983 low back injury was 
acute and transitory and had resolved by 1985 and 1986.  

Even though the examiner found that the 1983 pre-service 
injury to the lumbar spine was acute and transitory and had 
resolved by the time the veteran entered into service in 
1985, the examiner essentially acknowledged the previous 
lumbar spine injury.  Given this acknowledgment of a pre-
existing injury and the fact that in July 1984, x-ray 
examination showed pseudoarthrosis and partial sacralization 
of L5, the record shows clear and unmistakable evidence of a 
pre-existing injury to, and a disorder of, the lumbar spine.  
Because of this, the determinative issue is whether there is 
clear and unmistakable evidence that the pre-existing lumbar 
spine disability was not aggravated by service.  38 C.F.R. 
§ 3.304(b).

In addressing this matter, the February 2008 VA examiner 
noted that the veteran's service medical records did not show 
the presence of any low back condition or hindrance to his 
occupational duties, which involved lifting and carrying.  
The examiner found that there was no evidence that his prior 
low back injury in 1983 was in any way aggravated or worsened 
by his active duty tour from 1985 to 1986.  The examiner's 
opinion thus was that the veteran's low back was not 
aggravated or worsened by active duty service or any incident 
therein.

This highly probative and uncontradicted medical opinion is 
sufficient to show clear and unmistakable evidence that the 
veteran's pre-existing injury to the lumbar spine was not 
aggravated by service.  

It also is worth noting that after service in 1989, the 
veteran suffered an on-the-job back injury when a machine 
fell on top of him and pinned him to a brick wall for 30 
minutes.  This was reported on a January 1993 VA medical 
record and by the veteran in his February 2008 hearing 
testimony.  The veteran further testified that he did not 
start receiving treatment for the lumbar spine until 1989, 
which would correspond to the time of the post-service 
injury.  He reportedly had surgery for two herniated lower 
spinal discs in 1991.  A March 2004 VA medical record notes a 
history of spinal fusion in 1991 of L3, L4, and L5 discs.  
The VA examiner in February 2008 found that there was no 
evidence linking the on-the-job injury in 1989 to the 
veteran's service four years earlier and thus found that it 
was less likely than not that the veteran's herniated nucleus 
pulposus was in any significant way related to active duty 
service or any event or condition of active duty service.

The medical evidence in this case shows clear and 
unmistakable evidence that the pre-existing lumbar strain was 
not aggravated in service; and the medical evidence also 
shows that the present herniated nucleus pulposus is not 
directly related to service.  Although the veteran has argued 
that his current low back disability is related to his 
service, this is not a matter for an individual without 
medical expertise to provide a competent medical opinion as 
to causation or diagnosis.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Thus, while the Board has considered the 
veteran's lay assertions, they do not outweigh the medical 
evidence of record, which shows that there is no relation 
between the veteran's current lumbar spine disability and his 
service, based on aggravation or on a direct basis.  A 
competent medical expert makes this opinion and the Board is 
not free to substitute its own judgment for that of such an 
expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).

The preponderance of the evidence is against the service 
connection claim for herniated nucleus pulposus, lumbar 
spine, status post laminectomy with left sided strain; there 
is no doubt to be resolved; and service connection is not 
warranted.   Gilbert v. Derwinski, 1 Vet. App. at 57-58.

Recurrent hernia

The veteran asserts that his recurrent hernia is related to 
his lumbar spine disability.  He testified that he was told 
by a physician that because of his lumbar spine condition he 
developed a hernia.

In addition to direct service connection, service connection 
can be granted on a secondary basis.  Except as provided in 
38 C.F.R. § 3.300(c), disability which is proximately due to 
or the result of a service-connected disease or injury shall 
be service connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a).

Because the veteran's lumbar spine condition is not service-
connected, the veteran's claim that his recurrent hernia is 
related to his lumbar spine disability fails as a matter of 
law.  Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).

The evidence also does not show any direct relationship 
between the present recurrent hernia and service.  The 
veteran's MOS of Air Cargo Specialist in the Air Force 
between January 1973 and January 1977 and November 1985 and 
June 1986 involved loading and unloading cargo, operating 
materials handling equipment, securing cargo in the aircraft, 
and processing and loading passengers and baggage aboard 
aircraft.  However, the service medical records are negative 
for any findings of, or treatment for, a hernia.  

The veteran testified that he did not start receiving 
treatment for recurrent hernia until 1994.  A January 1993 VA 
medical record notes tenderness to palpation on the left side 
of the abdomen.  This is seven years after discharge from 
service.  Additionally, there is no evidence of continuity of 
symptomatology of a hernia disability from service or during 
the 7 years before this disability potentially began to 
manifest.  See Savage v. Gober, 10 Vet. App. 488 (1997).   
The veteran later had a left inguinal herniorraphy operation 
in May 2002 as reported in VA medical records.  The post-
service findings do not suggest that the hernia is related to 
service in any way.

The preponderance of the evidence is against the veteran's 
service connection claim for recurrent hernia.  The benefit-
of-the-doubt doctrine has been considered, but has no 
application in this case.  38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for herniated nucleus 
pulposus, lumbar spine, status post laminectomy with left 
sided strain is denied.

Entitlement to service connection for recurrent hernia is 
denied.



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


